       Case 4:18-cv-03269-KAW Document 35 Filed 07/06/21 Page 1 of 2




 1   CENTER FOR DISABILITY ACCESS
     Ray Ballister Jr., Esq., SBN 111282
 2   Russell Handy, Esq., SBN 195058
 3   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 4   San Diego, CA 92111
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7
 8
 9                          UNITED STATES DISTRICT COURT
10
                           NORTHERN DISTRICT OF CALIFORNIA

11   SCOTT JOHNSON,                                        Case: 4:18-CV-03269-KAW
12                                                         Plaintiff’s Notice of Voluntary
              Plaintiff,
13                                                         Dismissal With Prejudice
        v.
14
     NANCY M. HENARES, in individual and                   Fed. R. Civ. P. 41(a)(1)(A)(i)
15
     representative capacity as trustee of the
16   Nancy M. Henares 2007 Revocable                       03%&3 "4.0%*'*&%
17   Trust; MAYFLOWER HOTEL, INC., a
     California Corporation; and Does 1- 10,
18
19            Defendants.

20
21
22           PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
23   voluntarily dismisses the above captioned action with prejudice pursuant to
24   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
25           Defendants Nancy M. Henares, in individual and representative
26   capacity as trustee of the Nancy M. Henares 2007 Revocable Trust and
27   Mayflower Hotel, INC., a California Corporation; have neither answered
28


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
      Case 4:18-cv-03269-KAW Document 35 Filed 07/06/21 Page 2 of 2




 1   Plaintiff’s Complaint, nor filed a motion for summary judgment. Accordingly,
 2   this matter may be dismissed without an Order of the Court.
 3
 4   Dated: July 6, 2021                              CENTER FOR DISABILITY ACCESS
 5
                                                      By:     /s/Amanda Seabock
 6                                                            Amanda Seabock
                                                              Attorney for Plaintiff
 7
 8
 9
10                                                  03%&3
11   6LQFH'HIHQGDQWVILOHGDQDQVZHURQ-XO\ 'NW1R D&RXUWRUGHULVUHTXLUHGIRU
12
     GLVPLVVDOXQGHU5XOH D $FFRUGLQJO\WKH&RXUW*5$1763ODLQWLII VUHTXHVWWRGLVPLVVWKHFDVH
13
     ZLWKSUHMXGLFH7KH&OHUNVKDOOFORVHWKHFDVH
14
15   ,7,66225'(5('
16
     'DWH   -XO\
17                                                     BBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                       .$1',6$:(67025(
18
                                                       8QLWHG0DJLVWUDWH-XGJH
19
20
21
22
23
24
25
26
27
28


                                                     2

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
